Citation Nr: 1228683	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-14 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to April 1, 2011, and as 70 percent disabling thereafter.

2.  Entitlement to an effective date earlier than April 1, 2011, for the grant of a total disability rating based on individual unemployability due to a service-connected disability.

3.  Entitlement to an effective date earlier than April 1, 2011, for the grant of  Dependents' Educational Assistance benefits under the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to September 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of June 2005 and September 2011 by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).  

In March 2007, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The hearing transcript is of record.  In April 2011, the Veteran was afforded a hearing before T. Stephen Eckerman, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).
  
The issues of (1) entitlement to an effective date earlier than April 1, 2011, for the grant of a total disability rating based on individual unemployability (TDIU); and (2) entitlement to an effective date earlier than April 1, 2011, for the grant of Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A., Chapter 35, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  Prior to May 28, 2010, the Veteran's PTSD was manifested by a worried, anxious, panicked, flat, dysphoric, slightly depressed, or euthymic mood; recurrent intrusive thoughts; avoidant behavior; feelings of reliving traumatic events and flashbacks; intense psychological distress at exposure to cues; restricted or blunted affect; social isolation or detachment from others; sense of foreshortened future, and symptoms of increased arousal such as difficulty falling and staying asleep, hypervigilance, exaggerated startle response, and difficulty concentrating; as well as occasional panic attacks, with Global Assessment of Functioning scores ranging from 57 to 71, but not occupational and social impairment, with deficiencies in most areas.  

2.  As of May 28, 2010, the Veteran's PTSD is shown to have been manifested by an anxious, depressed, or mildly dysphoric mood; blunted or serious affect; very poor short-term memory; guarded, hypervigilant behavior; anxiety; suspiciousness; chronic sleep impairment; disturbances of mood and motivation; difficulty adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; neglect of personal appearance; and marked decrease in functional abilities with significant worsening of symptoms, with Global Assessment of Functioning scores ranging from 45 to 60, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 28, 2010, the criteria for an initial evaluation in excess of 50 percent for posttraumatic stress disorder have not been met.  38 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  As of May 28, 2010, the criteria for an evaluation of 70 percent, but no more, for posttraumatic stress disorder have been met.  38 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD.  In a statement in support of his claim, dated April 2006, he listed seven characteristics consistent with a having flattened effect, including social isolation, a preference for solitary activities and life, lack of interest or pleasure in relationships or activities, and symptoms of indifference, emotional coldness, and/or detachment.  The Veteran asserted that he had repeatedly mentioned experiencing these symptoms to VA providers, as well as panic episodes, feelings of guilt, intrusive memories, and lack of communication.  

The Veteran testified before the Board in March 2007.  At that time, the Veteran reported that his relationship with his wife was good.  He further indicated that they communicated "pretty well," and that she was supportive of and sensitive to the Veteran's disability.  The Veteran and his wife went out approximately once per month and the Veteran also attended Marine Corps Leave meetings.  He also testified about his employment status, noting that he was laid off after his company's contract was not renewed.  According to the Veteran, he got along well with his supervisor, but not co-workers.  The Veteran also reported subjective complaints of irritability, anger, insomnia, nightmares, and hypervigilance.  He also testified that he was recently awarded Social Security Disability benefits, in part due to service-connected PTSD.  

In December 2007, the Veteran stated that he last worked as a computer technician in January 2004.  The Veteran identified June 2003 as the date on which his disability affected his ability to work full-time and March 2004 as the date on which he was too disabled to work.  The Veteran attributed his unemployability in part to the service-connected PTSD, but acknowledged that he did not leave his job due to his PTSD.  The Veteran had since tried unsuccessfully to obtain other employment, but he denied having any other education or training since he became too disabled to work.  It was noted that the Veteran was a high school graduate with two years of college education and training in "CAD programs."

In April 2011, the Veteran submitted another statement in support of his TDIU claim.  He stated that he had last worked as an "MCAD specialist" in January 2004.  The Veteran identified November 2003 as the date on which his disability affected full-time employment.  He also identified March 2004 as the date on which he became too disabled to work.  The Veteran stated that he left his last job because of his disability, but had not attempted to obtain any work since he became too disabled to work.  According to the Veteran, his employment division was closing and he decided to leave.  Further, the Veteran stated that he "really didn't get along with anybody" and decided that it "just wasn't worth putting up with."  The Veteran described himself as hot-tempered towards his co-workers and expressed concerns that he would "really lose it" and/or do something he might later regret.  It was also noted that the Veteran had an associate's degree in applied science and took three semesters of coursework in pastoral studies at a bible college. 

In April 2011, the Veteran testified before the undersigned AVLJ.  The Veteran's representative argued that the Veteran was entitled to an evaluation in excess of 50 percent for his service-connected PTSD as of July 2008.  He argued that at that time, the Veteran's PTSD was described as severe (and found to render him unemployable).  The Veteran testified that he had no friends and while he had been married for nearly ten years, both the Veteran and his wife indicated that they went to the grocery store weekly, but did not otherwise socialize.  The Veteran also enjoyed woodworking in the past, but largely gave this hobby up as he indicated that it was no longer of interest to him.  The Veteran slept approximately three and one-half to four hours nightly, but according to his wife, he was plagued by night terrors.  The Veteran also reported subjective symptoms of hypervigilance, poor concentration, motivation, and short-term memory, exaggerated startle response, anger, social isolation, difficulty with activities of daily living, and panic attacks.  The Veteran spoke with his children every few months and both he and his wife indicated that he was unemployable due to his inability to tolerate others.  The Veteran also expressed the opinion that his PTSD had gotten worse since his May 2010 VA examination.   

In June 2005, the RO granted service connection for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling, effective March 2, 2004.  The Veteran perfected an appealed on the issue of entitlement to in an increased initial evaluation.  

In March 2009, the Board increased the Veteran's initial disability rating for PTSD to 50 percent.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2009 order, granted a joint motion for remand on this issue only.  In January 2010, the Board remanded the claim for additional development.  

In March 2010, following the submission of additional evidence, the RO increased the Veteran's initial disability rating for PTSD to 50 percent, effective March 2, 2004.  In April 2011, the RO assigned a temporary 100 percent disability rating, effective February 1, 2011, based on a period of hospitalization over 21 days; effective April 1, 2011, the RO evaluated the Veteran's PTSD as 50 percent disabling.  

In July 2011, the Board remanded the claim for additional development. 

In September 2011, the RO increased the Veteran's initial disability rating for PTSD to 70 percent, effective April 1, 2011.  The RO also granted the claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability, as well as awarded Dependents' Educational Assistance (DEA) benefits.  The effective date of the grant of TDIU and DEA benefits was April 1, 2011.  The Veteran has perfected an appeal on the issues of entitlement to an effective date earlier than April 1, 2011, for the grant of TDIU and DEA benefits.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  
  
Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The relevant medical evidence is summarized as follows: 

In May 2004, the Veteran presented to a VA mental health facility.  He reported subjective complaints of intrusive thoughts, combat-related imagery and flashbacks, anxiety attacks, insomnia, and avoidant behavior (particularly of crowds).  The Veteran was unemployed, but denied economic difficulties.  It was noted that the Veteran worked in the past at a software company in technical support and that he had an associate's degree.  A mental status examination found the Veteran to be neat and clean with appropriate clothes and good personal hygiene.  He was fully oriented, cooperative, and alert.  The Veteran's mood was described as worried, anxious, and panicked with congruent affect.  The Veteran's speech was normal and his thought processes were logical.  No behavior, memory, motor, thought content, or perceptual abnormalities were found.  The Veteran's insight, judgment, memory, cognition, and intellectual functioning were described as good or adequate.  The Veteran's GAF score was 65.  The diagnoses were PTSD and panic disorder with agoraphobia.  The examiner recommended psychopharmacotherapy, as well as individual and group psychotherapy.  

In June 2004, the Veteran reported subjective complaints of avoidant behavior, memory blocking, social withdrawal, nightmares, increased appetite with decreased energy, flashbacks, hypervigilance, memory problems for recent events, occasional distractibility, and negative outlook.  He denied anger problems or suicidal or homicidal ideation.  He described his relationship with his daughter as "good," and with his current wife as "very good."  His relationship with his brother was non-existent.  It was also noted that the Veteran was unemployed since January 2004 at which time he was laid off.  The Veteran was fully oriented, cooperative, and alert.  He showed appropriate behavior with good eye contact and motor control.  His speech was clear and intelligible and he described his mood as "usually pretty good."  The Veteran also had good attention and concentration during the examination.  No evidence of tremors was found and the Veteran denied psychiatric hospitalizations, hallucinations, and delusions.  The Veteran's insight was described as fair to good and his judgment was within normal limits.  His GAF score at the time of this examination was 68 (and as high as 71 in the past year).  The diagnoses were sub-threshold PTSD, and panic disorder with agoraphobia.        

A July 2004 follow-up VA mental health treatment note indicated that the Veteran remained unemployed.  However, he recently went out with friends over the weekend and had a good time.  He described his mood as "OK" and indicated that he was frequently tired.  The Veteran also described his relationship with his wife as "OK," stated that he felt less irritable, and denied suicidal or homicidal ideation.  The Veteran was fully oriented, well-groomed, and casually dressed.  He was friendly with good eye contact and euthymic mood.  The Veteran's affect showed good range and his speech was clear and coherent.  His thoughts were logical and goal-directed without evidence of psychosis.  Insight and judgment were described as good.  The diagnosis was panic disorder and posttraumatic stress syndrome (PTSS).  In another appointment dated October 2004, the Veteran's mood was noted to be "down some" following the death of a friend.  The Veteran reported keeping busy with projects around the house.  The examiner increased the Veteran's psychiatric medication.

The Veteran presented to J.O., M.D. in December 2004 in connection with his claim for Social Security Disability benefits.  The Veteran's past medical history was significant for PTSD.  Dr. O. noted that the Veteran received treatment for this disability, including prescribed medication and counseling, at VA.  The Veteran denied psychiatric hospitalization and Dr. O. found no evidence of delusions, hallucinations, or paranoia on examination.

The Veteran returned to VA in March 2005 for additional mental health care.  He reported continued complaints of down mood (mainly due to physical symptoms), variable sleep, and nightmares (three to five nights weekly).  The Veteran got along well with his wife and denied suicidal or homicidal ideation.  According to the Veteran, his current medication regimen worked well.  The Veteran was fully oriented, well-groomed, and casually dressed.  He was friendly with good eye contact and slightly depressed mood.  The Veteran's affect showed good range and his speech was clear and coherent.  His thoughts were logical and goal-directed without evidence of psychosis.  The diagnoses were panic disorder, and PTSS.  

The Veteran was afforded a VA examination in connection with the current claim in June 2005.  It was noted that the Veteran received VA mental health treatment since March 2004.  The Veteran reported subjective complaints of nightmares (three to five times weekly), panic attacks and disorientation, especially when around other people, lack of interest in previously enjoyed activities such as swimming, hypervigilance, social isolation, auditory or visual hallucinations, and flashbacks.  Nevertheless, the Veteran described his mood as fairly good, but acknowledged that he got depressed more often (and usually because of finances).  He also reported poor motivation and energy, decreased concentration, impaired sleep, and use of prescribed medication.  The Veteran last worked in 2004 and stated that he could no longer envision himself working around others.  The Veteran was married twice, stated that he had a fair number of friends, was involved in volunteer activities, and was preparing to speak to a group of young Marines about his in-service duties as a corpsman.  The Veteran denied psychiatric hospitalization, a history of assaultiveness (except in the remote past), or suicide attempts.  

A mental status examination found the Veteran to be fully oriented.  He had good eye contact and normal speech, as well as appropriate interaction with the examiner.  No evidence of impaired thought process or communication, delusions or hallucinations, memory loss, impaired impulse control, or obsessive or ritualistic behavior was found.  Occasional panic attacks were noted and the Veteran stated that he was depressed more often than not.  According to the examiner, the Veteran also experienced recurrent intrusive thoughts, avoidant behavior, feelings of reliving traumatic events, flashbacks, intense psychological distress at exposure to cues, restricted affect, social isolation or detachment from others, sense of foreshortened future, and symptoms of increased arousal such as difficulty falling and staying asleep, hypervigilance, exaggerated startle response, and difficulty concentrating.  The Veteran's GAF score was 60.  The diagnosis was chronic PTSD.  

According to the examiner, the Veteran was competent to handle VA funds.  However, the examiner noted that the Veteran's serious and traumatic in-service experiences had a significant and detrimental influence on his post-service life.  In the examiner's opinion, the Veteran demonstrated avoidant behavior, in particular, as evidenced by the breakup of his first marriage, trust problems, and his inability to stay employed (having held numerous jobs over the years).  The examiner also noted that the Veteran was at risk for exacerbation of his PTSD symptoms because of his declining health and other stressors.  However, the Veteran was noted to have a good support system in the form of his current wife, his church, and his friends. 

The Veteran presented to a VA mental health clinic in June 2005.  He reported subjective complaints of irritability, frequent down mood, impaired sleep, and financial difficulties.  But, the Veteran recently returned from Washington, D.C. to see the Vietnam War Memorial and planned to visit family in New York.  He denied panic attacks, as well as suicidal or homicidal ideation.  The Veteran was well-groomed and casually dressed.  He was fully oriented, friendly, and spoke clearly and coherently with good eye contact.  The Veteran's mood was slightly depressed, but his affect showed good range.  His thoughts were logical and goal-directed without evidence of psychosis.  The Veteran's insight and judgment were described as good.  The examiner encouraged the Veteran to continue to take his prescribed medications as directed.  The diagnoses were depressive disorder, not otherwise specified, and PTSS.  

The Veteran returned for additional VA care in September 2005.  He recently returned from New York and reported having a good time.  However, the Veteran stated that he recently did not want to leave his home.  Instead, he spent time working in his woodshop.  He described his relationship with his wife as "OK," but reported continued problems with impaired sleep, exaggerated startle response, intrusive thoughts, and depression.  He denied nightmares, suicidal or homicidal ideation, and stated the he looked forward to the upcoming Marine Corps Ball.  The Veteran was well-groomed and casually dressed.  He was fully oriented, friendly, and spoke clearly and coherently with good eye contact.  The Veteran's mood was slightly depressed, but his affect showed good range.  His thoughts were logical and goal-directed without evidence of psychosis.  The Veteran's insight and judgment were described as good.  The examiner increased the Veteran's prescribed medication.  The diagnoses were depressive disorder, not otherwise specified, and PTSS. 

A VA physician submitted a questionnaire in support of the Veteran's claim for Social Security Disability benefits in October 2005.  The physician noted that the Veteran had a number of chronic problems, including PTSD, which was unlikely to go away.  In addition, the physician noted that the Veteran experienced depression, anxiety, and PTSD, and that these disabilities affected his physical condition.  

In December 2005, the Veteran reported increased problems with physical ailments, and continued problems with impaired sleep and anxiety in public places.  He stated that he felt "OK" mentally, and expressed enjoyment over spending Christmas with his children.  The Veteran was well-groomed and casually dressed.  He was fully oriented, friendly, and spoke clearly and coherently with good eye contact.  The Veteran's mood was slightly depressed, but his affect showed good range.  His thoughts were logical and goal-directed without evidence of psychosis.  The Veteran's insight and judgment were described as good.  The diagnoses were depressive disorder, not otherwise specified, and PTSD.  

In March 2006, the Veteran reported increased anxiety, but he attributed these feelings to an upcoming hearing in connection with his application for Social Security Disability benefits.  The Veteran also reported subjective complaints of increased jumpiness, exaggerated startle response (more than usual), and nightmares (three to four times weekly).  The Veteran continued to remain in contact with old Marine Corps friends via the Internet.  He also did landscaping for leisure and pleasure.  On mental status examination, he was fully oriented, friendly, and spoke clearly and coherently with good eye contact.  The Veteran's mood was slightly anxious, but his affect showed good range.  His thoughts were logical and goal-directed without evidence of psychosis.  The Veteran's insight and judgment were described as good.  The examiner continued the Veteran's prescribed medication.  The diagnoses were depressive disorder, not otherwise specified, and PTSS.  

In November 2006, a mental status examination found the Veteran to be casually dressed with good grooming and hygiene.  He was fully oriented and alert with good concentration and appropriate behavior.  The Veteran also had good eye contact and motor control with clear and intelligible speech.  He described his mood as flat, and the examiner noted that the Veteran's affect was appropriate.  The Veteran also reported visual hallucinations, but denied overt delusions.  No evidence of phobias, obsessions, or compulsions was found.  The Veteran's insight was good and his judgment was within normal limits.  His GAF score was 57, and the diagnosis was PTSD.  

Beginning in January 2008, the record reflects that the Veteran participated in regular group and individual counseling sessions at VA.  The group counseling records routinely and consistently described the Veteran as being fully oriented with appropriate behavior.  The Veteran also regularly denied suicidal or homicidal ideation.  Notably, the group counselor described the Veteran's PTSD as chronic and/or severe.  See VA counseling notes January 2008 to April 2011.  With respect to the individual counseling sessions, it was noted in July 2008 that the Veteran was fully oriented.  However, he had restricted affect and reported subjective complaints of depression, listlessness, and poor motivation.  The impression was severe, chronic PTSD.  The counselor also described the Veteran as being unemployable.  

An administrative decision from the Social Security Administration granted the Veteran disability benefits primarily as a result of degenerative joint disease of the knees and upper extremities, as well as hearing loss with tinnitus.  The Veteran was also found to be disabled as a consequence of his PTSD, as well as other nonservice-connected disabilities.  The effective date of this grant was March 1, 2004.  See March 2008 decision.        

In July 2008, the Veteran sought additional VA mental health treatment for feelings of increased depression.  He also reported subjective complaints of down mood, impaired sleep (three to five hours nightly), and problems with medication effectiveness.  The Veteran denied suicidal or homicidal ideation.  A mental status examination found the Veteran alert and fully oriented.  He was calm and cooperative, but his mood was dysphoric.  His affect was blunted, but his thoughts were clear, coherent, and goal-directed.  No evidence of suicidal or homicidal ideation or psychosis was found.  The examiner described the Veteran's insight and judgment as fair to good.  The GAF score was 57, and the diagnoses were depressive disorder, not otherwise specified, and PTSD.        

In January 2009, the Veteran reported a worsening of tense feelings.  He also reported subjective complaints of nightmares (two to four times weekly), low mood, and medication ineffectiveness.  According to the Veteran, he "forced" himself to eat, but he denied feelings of sadness or hopelessness.  The Veteran kept busy training a new puppy and playing computer games.  A mental status examination found the Veteran alert and fully oriented.  He was calm and cooperative, but his mood was mildly dysphoric.  His affect was appropriate and his thoughts were clear, coherent, and goal-directed.  No evidence of suicidal or homicidal ideation or psychosis was found.  The examiner described the Veteran's insight and judgment as fair to good and he had grossly intact cognition.  The GAF score was 60, and the diagnoses were depressive disorder, not otherwise specified, and PTSD.  Individual counseling notes dated January to March 2009 also described the Veteran as being unemployable.

In April 2009, the Veteran reported that he missed a group counseling session for the first time in over two and one-half years due to illness.  The Veteran described his mood as "fairly good" and attributed this to a recent increase in his anti-depressant medication.  Although the Veteran reported having low energy, he was still able to care for plants and trees around his house.  The Veteran also reported having nightmares and low mood due to the recent death of his puppy.  He denied any worsening of flashbacks or intrusive thoughts, and described his relationship with his wife as good.  A mental status examination found the Veteran alert and fully oriented.  He was calm and cooperative, but his mood was mildly dysphoric.  His affect was appropriate and his thoughts were clear, coherent, and goal-directed.  No evidence of suicidal or homicidal ideation or psychosis was found.  The examiner described the Veteran's insight and judgment as fair and he had grossly intact cognition.  The Veteran's GAF score was 60, and the diagnoses were depressive disorder, not otherwise specified, and PTSD.  

The Veteran's VA counselor, a psychologist, submitted a statement in support of his claim dated April 2009.  The psychologist indicated that the Veteran received regular treatment since October 2006, and that his PTSD was manifested by symptoms such as nightmares, daily intrusive thoughts, flashbacks, impaired and distant relationships, pervasively blunted and flat affect most days, sleep impairment most every night, prominent isolation and personalization of routine events, and problems with anger and panic attacks.  The psychologist also described as "severe" the Veteran's concentration and memory impairment, as well as the overall condition of his service-connected PTSD.  Although the Veteran was compliant with his treatment plan, the psychologist stated that the Veteran was completely unable to function in any work environment (despite the Veteran's stated desire to return to work).  The psychologist attributed the Veteran's inability to work to the severity of his service-connected PTSD.    

In July 2009, the Veteran returned to VA for additional mental health care.  He reported increased stress due to his father-in-law's illness and ongoing home improvement projects.  The Veteran described his mood as flat, but reported better sleep (seven to eight hours nightly) with use of prescribed medications.  However, the Veteran acknowledged that use of these medications resulted in disturbing dreams.  The Veteran experienced irritability and anxiety, as well as hypervigilance and paranoia while working outside, but he otherwise stated that he had good motivation and appetite, a good relationship with his wife, and fair energy.  It was also noted that the Veteran was taking his grandchildren fishing the following day.  A mental status examination found the Veteran alert and fully oriented.  He was calm and cooperative, but his mood was flat.  His affect was appropriate and his thoughts were clear, coherent, and goal-directed.  No evidence of suicidal or homicidal ideation or psychosis was found.  The examiner described the Veteran's insight and judgment as fair and he had grossly intact cognition.  The GAF score was 60, and the diagnoses were depressive disorder, not otherwise specified, and PTSD.  Individual counseling notes dated July and December 2009 described the Veteran's PTSD as severe and chronic.  It was also noted that his PTSD rendered him unemployable.    

VA group and individual counseling notes beginning in January 2010 described the Veteran as alert and oriented with appropriate behavior.  He routinely denied suicidal or homicidal ideation and was, at times, future-oriented.  On other occasions, the Veteran's affect was restricted and he had subjective complaints of depression, lack of motivation, and social isolation.  The Veteran's PTSD continued to be described as chronic and/or severe and it was noted on more than one occasion that the severity of this disability rendered him unemployable.  See VA records dated January to July 2010.  It was also noted that the Veteran continued to spend time with his children, planned on attending a reunion, engaged in home improvement projects, and recently purchased a vehicle.  See VA records dated February, March, and May 2010.     

On May 28, 2010, the Veteran was afforded another VA examination.  The report of that examination shows that he reported subjective complaints of prominent anger, forgetfulness, nervousness and anxiety, avoidant behavior, social isolation, nightmares, intrusive thoughts, low mood, sleep difficulty (four hours nightly), impaired impulse control with frequent verbal arguments and loss of friendships, panic attacks, appetite disturbance, anhedonia, lethargy, agitation, poor concentration, frequent thoughts of death, feelings of extreme guilt and worthlessness, and perpetual feelings of being unsafe.  The Veteran described these symptoms as daily or nearly constant and expressed the opinion that the symptoms dictated his life.  According to the Veteran, his symptoms intensified since the last VA examination.  He viewed his symptoms as being severe and stated that there was a marked reduction in his functional abilities since the most recent VA examination.  The Veteran stated that he had not worked since 2004, and that he and his wife simply tolerated each other.  They infrequently did activities together and only went out to a restaurant a few times annually.  

A mental status examination found the Veteran to be casually dressed with good grooming.  He was cooperative and forthcoming, but reported significant thought process impairments related to concentration and maintaining mental focus.  He also had difficulty processing basic daily information and frequently kept notes.  The Veteran's communication was generally understandable, and his speech was clear and coherent, but the examiner noted that the Veteran lost his train of thought on numerous instances during the examination.  He was oriented and had fair eye contact, but very poor short-term memory was noted.  The Veteran denied hallucinations, suicidal or homicidal ideation, or obsessive or ritualistic behavior, and no evidence of overt delusions or psychosis was observed.  The Veteran acknowledged, however, guarded behavior in that he had several security cameras on his property.  His GAF score was 45, and the diagnoses were chronic, severe PTSD and recurrent, moderate major depressive disorder.  According to the examiner, the Veteran's GAF score represented a clear and significant worsening of his symptoms since the last VA examination.  It was also noted that the Veteran's functional abilities were markedly decreased.  The Veteran's prognosis was poor.    

In September 2010, the Veteran reported having lots of anxiety, tenseness, and intrusive thoughts.  The Veteran reported some stress as he and his wife tried to sell their home and move to the country.  According to the Veteran, the house needed lots of work to sell and he had little help.  The Veteran indicated that he felt "blah" for the most part, but that he had some support at home and at VA, a good appetite, and fair energy and motivation.  He denied suicidal and homicidal ideation or intent.  He also reported subjective complaints of impaired sleep (three to four hours nightly).  The Veteran was alert and fully oriented with good eye contact and normal speech.  He was calm, friendly, and cooperative, but his mood was anxious and mildly dysphoric.  His affect was congruent and his thoughts were clear, coherent, and goal-directed.  The Veteran's insight and judgment were fair and he had grossly intact cognition.  His GAF score was 60.  The diagnoses were PTSD and depressive disorder, not otherwise specified.   

In February 2011, the Veteran received inpatient VA psychiatric care for a period in excess of 21 days.  At the time of admission, he reported subjective complaints of depression, anxiety, intrusive memories, anger, isolation, poor sleep, and nightmares since discharge from service.  The Veteran also stated that his current medication regimen was very helpful to him, but that he spent most of his time in his house.  He also reported difficulty getting along with others and became easily angered at small things.  

A mental status examination described the Veteran as well-groomed and cooperative with appropriate behavior.  He had good eye contact, normal kinetics, and normal speech with goal-directed thought processes.  The Veteran's mood was anxious and his affect was full and congruent.  The Veteran denied suicidal or homicidal ideation and no evidence of hallucinations or delusions was found.  The Veteran's cognition was grossly intact and his insight and judgment were fair.  The Veteran's GAF score on admission was 50.  He participated in the full spectrum of available services during this hospitalization, including trauma processing, education classes, psychotherapy, and medication management.  On discharge, the Veteran's GAF score was 57.  The diagnosis was PTSD.    

In September 2011, the Veteran was afforded a VA examination.  The Veteran's past medical history was significant for PTSD and depressive disorder, not otherwise specified.  According to the examiner, these disabilities were inextricably intertwined with one another and as such, it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner also determined that these disabilities resulted in occupational and social impairment with reduced reliability and productivity.  The examiner stated that since the May 2010 VA examination, the Veteran reported that he remained married, but that he and his wife did not get along "all that great."  However, he did not detail any particular problems.  The Veteran saw his daughter and her family every few months and acknowledged that his grandchildren (ranging from age six to 11) wore him out quickly.  The Veteran denied having any real friends, noted that his main contacts were fellow participants in group therapy, and stated that he experienced poor energy and mobility.  He also reported subjective complaints of poor motivation, feelings of low self-worth, depressed mood, poor concentration, daily intrusive thoughts, nightmares (two to three times weekly), avoidant behavior, loss of interest in previously enjoyed activities, sense of foreshortened future, anger outbursts several times daily, easy startle response, hypervigilance, short-term memory problems, and occasional panic or anxiety attacks, particularly in public places or during power outages.  

A mental status examination revealed the Veteran to be casually dressed, cooperative, and a little tense, initially.  He relaxed after awhile, but his affect was blunted and serious.  He made fairly good eye contact and was able to manage his financial affairs.  According to the examiner, the Veteran's PTSD was also manifested by evidence of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of mood and motivation, difficulty adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships, and neglect of personal appearance.  In the examiner's opinion, it was difficult to evaluate the amount of worsening symptoms reported at the time of this examination as compared to the evidence of record in the past year.  However, the examiner observed worsening in terms of the Veteran's lack of motivation, particularly since 2007 and 2008.  The examiner also noted that the Veteran in the past kept in touch with old service buddies, but no longer did (or at least no longer mentioned it to his VA providers).  The Veteran's GAF score was 50.  The diagnoses were PTSD, and depressive disorder, not otherwise specified.     

A.  Prior to May 28, 2010

The Board finds that the preponderance of the evidence is against an initial evaluation in excess of 50 percent for PTSD prior to May 28, 2010.  In reaching its conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Board is also aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  As the Veteran's service-connected psychiatric symptoms have not been differentiated from his nonservice-connected psychiatric symptoms with specificity, the Board has considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Prior to May 28, 2010, the Veteran's PTSD was manifested by a worried, anxious, panicked, flat, dysphoric, slightly depressed, or euthymic mood; recurrent intrusive thoughts; avoidant  behavior; feelings of reliving traumatic events and flashbacks; intense psychological distress at exposure to cues; restricted or blunted affect; social isolation or detachment from others; sense of foreshortened future, and symptoms of increased arousal such as difficulty falling and staying asleep, hypervigilance, exaggerated startle response, and difficulty concentrating; as well as occasional panic attacks.  GAF scores ranged from 57 to 71, with a predominant score of 60.  Such scores reflect transient to mild to moderate symptoms, and no more than slight, some, or moderate difficulty in social or occupational functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). The Board finds that when the GAF scores are read in context with the findings in that report, as well as the other medical evidence of record, that the evidence is insufficient to warrant an initial evaluation in excess of 50 percent.  The medical evidence of record more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  

In reaching this decision, the Board has considered the Veteran's treating VA psychologist's April 2009 statement.  However, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (no "treating physician rule" in determining disability ratings); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  In this case, the Board finds that the medical evidence of record outweighs the findings contained in the April 2009 statement for the period of time in issue.  The medical evidence of record prior to May 28, 2010 (including numerous records generated contemporaneously by this same VA psychologist) shows that the Veteran was fully oriented, alert, cooperative, or friendly with fair to good eye contact and good motor control; he had clean clothes, appropriate behavior and appearance, as well as good personal hygiene; clear and coherent speech; logical and goal-directed thought processes; good attention and concentration; fair to good insight and judgment; and intact, good, or adequate cognition and intelligence.  The Veteran also routinely denied suicidal or homicidal ideation; psychiatric hospitalizations; psychosis, hallucinations, or delusions; and no evidence of behavior, memory, motor, thought content, or perceptual abnormalities were found on objective examination.  Further, it was regularly noted that the Veteran's relationship with his wife and daughter were "OK," good, or very good, and that he enjoyed spending time with friends and family, traveling, volunteering, training dogs, working on the computer, woodworking, completing home improvement projects, and purchasing a vehicle. 

The findings described above are in contrast to the frequency and severity of the symptoms described in the April 2009 statement.  In the Board's opinion, the VA treatment records for the period of time in question (including those authored by the VA psychologist who submitted the April 2009 statement) are entitled to greater probative weight than the April 2009 statement because those records were generated contemporaneously in time to the treatment provided, were based on the Veteran's statements and an examination of the Veteran, and reflected the observations and assessments of trained medical personnel over a sustained period.  Furthermore, while the medical evidence of record contains references to some of the symptoms described in the April 2009 statement, on the whole, the frequency and severity of the Veteran's symptoms as shown in the medical evidence of record for the period of time in issue is not consistent with the April 2009 statement.  The April 2009 statement is therefore not afforded sufficient probative value to warrant an initial evaluation in excess of 50 percent for PTSD prior to May 28, 2010.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 
  
The Board has also considered the Veteran's representative's argument that an initial evaluation in excess of 50 percent is warranted as of at least in July 2008.  In the representative's opinion, July 2008 was the approximate date on which it was noted in the objective medical evidence of record that the Veteran's service-connected PTSD was described as chronic or severe and that the severity of this disability rendered him unemployable.  A review of the pertinent evidence of record confirms that the Veteran's PTSD was described as chronic or severe in July 2008 (and on more than one instance thereafter), and that the severity of this disability rendered him unemployable.  However, such descriptions, without any rationale, are insufficient to warrant an initial evaluation in excess of 50 percent prior to May 28, 2010.  See e.g.,  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  In addition, simply classifying the Veteran's service-connected PTSD as "chronic" or "severe" or expressing the opinion that the severity of this disability rendered him unemployable does not automatically warrant an increased rating, particularly where, as here, such a rating was not otherwise supported by the evidence of record.  

Instead, the evidence of record more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.  38 C.F.R. § 4.7.  Accordingly, an initial evaluation in excess of 50 percent for PTSD is not warranted for any period of time covered by the appeal prior to May 28, 2010.        

B.  As of May 28, 2010

The Board finds that, resolving all doubt in the Veteran's favor, an 70 percent evaluation, but no more, for PTSD is warranted as of May 28, 2010.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As a preliminary matter, the Board notes that a temporary total evaluation (i.e., 100 percent) is in effect from February 1, 2011 to March 31, 2011, based on a period of hospitalization over 21 days.  See 38 C.F.R. § 4.30 (2011).  Since a 100 percent rating in is effect, the increased rating claim is moot for this time period.  

As of May 28, 2010, the Veteran's PTSD is shown to have been manifested by an anxious, depressed, or mildly dysphoric mood; blunted or serious affect; very poor short-term memory; guarded, hypervigilant behavior; anxiety; suspiciousness; chronic sleep impairment; disturbances of mood and motivation; difficulty adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships; neglect of personal appearance; marked decrease in functional abilities and significant worsening of symptoms.  GAF scores ranged from 45 to 60.  Such scores reflect moderate to serious symptoms, with moderate to serious impairment in social and occupational functioning.   QRDC DSM-IV.  In particular, the May 28, 2010 VA examiner stated that the Veteran's GAF score represented a clear and significant worsening of his symptoms since the last VA examination, and that the Veteran's functional abilities were markedly decreased.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates the criteria for a 70 percent evaluation, but not more, as of May 28, 2010.  Specifically, the medical evidence of record more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the symptoms described above.  38 C.F.R. § 4.7.  

The Veteran is not entitled to an initial evaluation in excess of 70 percent as of May 28, 2010.  The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  As previously stated, the Veteran's GAF scores ranged from 45 to 60.  Such scores reflect moderate to serious symptoms, with moderate to serious impairment in social and occupational functioning.   QRDC DSM-IV.  Although the Veteran was noted at times to have short-term memory and concentration problems, as well as occasional disorientation, hallucinations and neglect or lack of personal hygiene, these symptoms are insufficient to warrant an initial 100 percent evaluation particularly where, as here, the hallucinations were at best intermittent, while the neglect or lack of personal hygiene did not include an inability to maintain minimal personal hygiene.  Additionally, gross impairment in thought processes or communication, persistent hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and/or memory loss for names of closes relatives, own occupation, or own name is not shown.  The September 2011 VA examiner concluded that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  See DC 9411 (criteria for a 50 percent rating).  This examiner further noted the following: the Veteran had endorsed each and every item in the PCL-C check list, scoring the maximum possible on this subjective testing, "indicating some probable exaggeration of symptoms."  The Veteran had not seen his psychiatrist for the past year, and had yet to make a return appointment.  His medications had not been changed in a couple of years.  It was difficult to determine much worsening of symptoms over the past year, other than a lack of motivation.  In summary, the evidence is insufficient to show that the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and to this extent, the claim must be denied. 

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, 
the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's PTSD is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected PTSD is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the Veteran's PTSD was evaluated as 50 percent disabling prior to May 28, 2010, and 70 percent disabling thereafter.  This evaluation also included a temporary 100 percent evaluation for a period of hospitalization lasting more than 21 days.  

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned staged disability ratings is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the initial 50, temporary 100, and 70 percent ratings assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  
  
Thus, based on the evidence of record, the Board finds that the Veteran's service-connected PTSD cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, an initial evaluation in excess of 50 percent for the Veteran's service-connected PTSD is not warranted prior to May 28, 2010.  Effective May 28, 2010, an 70 percent disability rating, but no more, is warranted for the Veteran's service-connected PTSD.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a rating greater or lesser than assigned herein is warranted and therefore, there is no basis for staged ratings in this case beyond that which was assigned.  Fenderson, 12 Vet. App. at 126.  In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


II.  The Veterans Claims Assistance Act of 2000

With respect to the Veteran's initial increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  The Veteran was also afforded VA psychiatric examinations in conjunction with his PTSD claim.  These examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).


ORDER

Prior to May 28, 2010, an initial evaluation in excess of 50 percent for PTSD is denied.

As of May 28, 2010, an evaluation of 70 percent, and no more, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, effective May 28, 2010, the Board has granted an initial 70 percent evaluation, but no more, for the Veteran's service-connected PTSD.  In light of this decision, the Board finds that the RO must be afforded an opportunity on remand to evaluate in the first instance the Veteran's claims of entitlement to an earlier effective date for the grant of TDIU benefits, as well as DEA benefits under the provisions of 38 U.S.C.A., Chapter 35.  
 
Accordingly, the case is REMANDED for the following action:

1.  In light of the Board's decision to grant a 70 percent evaluation, but no more, for the Veteran's service-connected PTSD, effective May 28, 2010, the RO must evaluate in the first instance the Veteran's claims of entitlement to an earlier effective date for the grant of TDIU benefits as well as DEA benefits under the provisions of 38 U.S.C.A., Chapter 35.

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If either benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


